DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watai (US Patent No. 8,166,153) in view of Haapanen (US Pub No. 2019/0268229).
Regarding independent claim 1, Watai teaches a communication system comprising an information processing apparatus and a mediation apparatus (Watai, Figures 1 & 3; column 4, lines 27-60; controlled apparatus and intermediate apparatus), wherein the information processing apparatus is configured to communicate with Internet and communicate with the mediation apparatus through firewall, the information processing apparatus including a first control device (Watai, Figures 1 & 3; column 4, lines 27-60 and column 16, lines 1-4; controlled apparatus connected via internet to the intermediate apparatus; controlling apparatus including an operator terminal), wherein the mediation apparatus is configured to communicate with a device via a local network, the mediation apparatus including a second control device configured to perform (Watai, Figures 1 & 3; column 4, lines 27-60 and column 15, lines 1-15; intermediate apparatus connected to controlled apparatus/image processing device via local area network; intermediate apparatus includes CPU): transmitting to the information processing apparatus through the firewall a first request for requesting transmission of a first command for the device (Watai, Figures 2A & 4A, column 6, lines 23-25, column 8, lines 27-31 and column 10, lines 24-45; operation request A/HTTP request X sent to controlling apparatus by the intermediate apparatus); transmitting to the information processing apparatus through the firewall a second request for requesting transmission of a second command for the mediation apparatus (Watai, Figures 2B & 4B, column 6, lines 54-56, column 8, lines 49-54 and column 10, lines 24-45; operation request B/HTTP request Y sent to controlling apparatus by the intermediate apparatus); in response to receiving the first Watai, Figures 2A & 4A, column 4, lines 52-56, column 6, lines 23-36, column 8, lines 27-36; operation response/command response A sent to image processing device/controlled apparatus via the intermediate apparatus from the controlling apparatus); and receiving the second command (Watai, Figures 2B & 4B, column 6, lines 23-36, column 8, lines 27-36 and column 10, lines 247-60; HTTP response Y/command response B by the intermediate apparatus), wherein the first control device is configured to perform: in response to receiving the first request, transmitting the first command to the mediation apparatus through the firewall (Watai, Figures 2A & 4A, column 6, lines 23-36, column 8, lines 27-36 and column 10, lines 24-60; HTTP response X/command response A sent from controlling apparatus to the intermediate apparatus); and in response to receiving the second request, transmitting the second command to the mediation apparatus through the firewall (Watai, Figures 2B & 4B, column 6, lines 23-36, column 8, lines 27-36 and column 10, lines 247-60; HTTP response Y/command response B sent from controlling apparatus to the intermediate apparatus). 
Watai does not explicitly teach transmitting to the device a device command based on the first command; and in response to receiving the second command, performing a second- command dependent instruction. 
Haapanen teaches transmitting to the device a device command based on the first command (Haapanen, page 11, paragraph 0143 and 0155; instructions sent to network devices based on received policy updates); and in response to receiving the second command, performing a second- command dependent instruction (Haapanen, page 10, paragraph 0142 and page 11, paragraphs 0152-0154; mediator stores updated policies from the response from the device management system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watai with the teachings of Haapanen for the mediator device to update polices from the device management systems and transmit instructions to network devices to provide the advantage of improving management of network devices that are located in private or local networks (Haapanen, page 1, paragraph 0005).
Regarding claim 3, Watai in view of Haapanen teaches the communication system wherein the second control device is further configured to perform: determining whether a first timing arrives, wherein the transmitting a first request is performed when it is determined that the first timing arrives (Watai, column 16, line 46- column 17, line 5; periodically transmit HTTP request); and determining whether a second timing arrives, wherein the transmitting a second request is performed when it is determined that the second timing arrives (Watai, column 16, line 46- column 17, line 5; periodically transmit HTTP request).
Regarding claim 4, Watai in view of Haapanen teaches the communication system wherein the second control device is further configured to perform determining whether a timing arrives, the - 50 -transmitting a first request is performed when it is determined that the timing arrives (Watai, column 16, line 46- column 17, line 5; periodically transmit HTTP request), wherein the transmitting a first command transmits the first command together with an instruction for transmitting the second request, wherein the transmitting a second request is performed in response to receiving the instruction for transmitting the second request together with the first command (Watai, column 10, line 64-column 11, line 16; command C & D response are contained in HTTP response from controlling apparatus and the response to command C & D are included in the next HTTP request Y).
Regarding independent claim 8, Watai teaches a non-transitory computer readable storage medium storing a set of program instructions comprising first program instructions executed by an information processing - 52 -apparatus, and second program instructions executed by a mediation apparatus (Watai, Figures 1 & 3, column 30, line 64-column 31, line 6 and column 4, lines 60- column 5,line 5; controlled apparatus and intermediate apparatus; software program NRS and CSS), the information processing apparatus being configured to communicate with Internet and communicate with the mediation apparatus through firewall (Watai, Figures 1 & 3; column 4, lines 27-60; controlled apparatus connected via internet to the intermediate apparatus), the mediation apparatus being configured to communicate with a device via a local network, (Watai, Figures 1 & 3; column 4, lines 27-60 and column 15, lines 1-15; intermediate apparatus connected to controlled apparatus/image processing device via local area network; intermediate apparatus includes CPU), wherein the second program instruction comprise: transmitting to the information processing apparatus through the firewall a first request for requesting transmission of a first command for the device (Watai, Figures 2A & 4A, column 6, lines 23-25, column 8, lines 27-31 and column 10, lines 24-45; operation request A/HTTP request X sent to controlling apparatus by the intermediate apparatus); transmitting to the information processing apparatus through the firewall a second request for requesting transmission of a second command for the mediation apparatus (Watai, Figures 2B & 4B, column 6, lines 54-56, column 8, lines 49-54 and column 10, lines 24-45; operation request B/HTTP request Y sent to controlling apparatus by the intermediate apparatus); in response to receiving the first Watai, Figures 2A & 4A, column 4, lines 52-56, column 6, lines 23-36, column 8, lines 27-36; operation response/command response sent to image processing device/controlled apparatus via the intermediate apparatus from the controlling apparatus); and receiving the second command (Watai, Figures 2B & 4B, column 6, lines 23-36, column 8, lines 27-36 and column 10, lines 247-60; HTTP response Y/command response B by the intermediate apparatus), wherein the first control device is configured to perform: in response to receiving the first request, transmitting the first command to the mediation apparatus through the firewall (Watai, Figures 2A & 4A, column 6, lines 23-36, column 8, lines 27-36 and column 10, lines 24-60; HTTP response X/command response A sent from controlling apparatus to the intermediate apparatus); and in response to receiving the second request, transmitting the second command to the mediation apparatus through the firewall (Watai, Figures 2B & 4B, column 6, lines 23-36, column 8, lines 27-36 and column 10, lines 247-60; HTTP response Y/command response B sent from controlling apparatus to the intermediate apparatus). 
Watai does not explicitly teach transmitting to the device a device command based on the first command; and in response to receiving the second command, performing a second- command dependent instruction. 
Haapanen teaches transmitting to the device a device command based on the first command (Haapanen, page 11, paragraph 0143 and 0155; instructions sent to network devices based on received policy updates); and in response to receiving the second command, performing a second- command dependent instruction (Haapanen, page 10, paragraph 0142 and page 11, paragraphs 0152-0154; mediator stores updated policies from the response from the device management system).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watai with the teachings of Haapanen for the mediator device to update polices from the device management systems and transmit instructions to network devices to provide the advantage of improving management of network devices that are located in private or local networks (Haapanen, page 1, paragraph 0005).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watai (US Patent No. 8,166,153) in view of Haapanen (US Pub No. 2019/0268229) as applied to claims 1, 3-4 and 8 above, and further in view of Tredoux et al. (US Pub No. 2002/0161904).
Regarding claim 5, Watai in view of Haapanen teaches each and every claim limitation of claim 1. 
Watai in view of Haapanen does not explicitly teach the communication system wherein the first request is transmitted via a first logic communication port, and the second request is transmitted via a second logic communication port. 
Tredoux teaches the first request is transmitted via a first logic communication port, and the second request is transmitted via a second logic communication port (Tredoux, page 3, paragraph 0032, page 4, paragraphs 0044-0045; designated ports). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Watai in view of Haapanen with the teachings of Tredoux to have designated ports on the proxy server for communication to provide the Tredoux, page 1, paragraph 0004). 
Allowable Subject Matter
Claims 7 and 9 are allowed.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reasons for indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Watai (US Patent No. 8,166,153) discloses the image processing device, monitors the state of each hardware resource, detects the occurrence of predetermined events such as any abnormal operation of the hardware resource, and performs different procedures in dependence on the type of the predetermined event information is required that can be used as a reference for identifying the type of an event.  FIG. 14 shows the data structure of an exemplary table indicating information (reference information) that can be used as a reference for identifying the type of an event (abnormality).  "Serviceperson call (SC)" is an example of "abnormality".  As shown in FIG. 14, the type of the detected SC is determined based on the detected SC.  Each type is described below (Watai, Figure 14, column 20, lines 49-column 21, line 26), Matusushima (US Pub No. 2019/0100921) discloses a device management method include communicating via a network with one or more device management units to manage devices to be managed and one or more mediating devices to collect information on the devices, managing correspondence between the device or the mediating device and the device Matsushima, Abstract), Kitamura et al. (US Patent No. 8,510,822) discloses preventing an attack from an unspecified counterpart and resolve problem even when a problem occurs in a user terminal or client and a server.  A mediation server (1) receives an attack from an outside source on behalf of a server (34) (server A), redirects and receives communication addressed to a node-representative ID, and performs first authentication for the communication.  In the case of a reliable user terminal or client (42) (client B), the mediation server (1) provides the device with an intermediary server ID specifying an intermediary server (2).  The intermediary server (2) performs second authentication for the user terminal or client (42) (client B) going through the mediation server (1).  When it is identified that the user terminal or client (42) (client B) is reliable, the intermediary server (2) asks the server (34) (server A) about an ID and provides the user terminal or client (42) (client B) with traceable ID information acquired from the server (34) (server A) (Kitamura, Abstract) and Nakamura (US Patent No. 8,970,879) discloses a print server in a printing system including a print server, at least one mediation apparatus, and at least one image forming apparatus, comprises: a unit configured to establish a connection with the at least one mediation apparatus and to maintain the established connection to be able to transmit data from the print server serving as a source; a unit configured to manage a mediation apparatus and an image forming apparatus in association with each other as a group; a unit configured, upon receiving a print instruction, to determine, among the at least one mediation apparatus, a mediation apparatus to which a print request transfer instruction is to Nakamura, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “wherein the information processing apparatus further includes a first memory storing first correlation information which correlates each of event IDs with one of the first command and the second command, wherein the mediation apparatus further includes a second memory storing second correlation information which correlates each of event IDs with one of the first request and the second request, wherein the first control device is configured to further perform transmitting event information including a plurality of event IDs according to a series of procedures - 49 -which is initiated by the mediation apparatus and enables the mediation apparatus to receive information from the information processing apparatus through the firewall, wherein the second control device is configured to further perform: initiating the series of procedures; receiving the event information from the information processing apparatus through the firewall; and determining, by using the second correlation information, for each of the plurality of event IDs included in the event information whether the event ID indicates the first request or the second request, wherein in a case where the second control device determines that the event ID indicates the first request, the second control device transmits the first request including the event ID, wherein in a case where the second control device determines that the event ID indicates the second request, the second control device transmits the second request including the event ID, wherein the first control device is configured to further perform: identifying the first command based on the event ID included in the received first request by using the first correlation information, wherein the transmitting a first command transmits the identified first command to the mediation apparatus; and identifying the second command based on the event ID included in the received second request by using the first correlation information, wherein the transmitting a second command transmits the identified second command to the mediation apparatus” (as recited in claims 2, 7 and 9) and “wherein the first command is one of an A-type first command requiring the device to restart and a B-type first command not requiring the device to restart, wherein the first request is one of an A-type first request corresponding to the A- type first command and a B-type first request corresponding to the B-type first command, wherein the transmitting a first request is performed a plurality of times so that a plurality of A-type first requests and a plurality of B-type first requests are separately transmitted to the information processing apparatus through the firewall, wherein the transmitting a first command is performed a plurality of times so that a plurality of A-type first commands and a plurality of B-type first commands are separately transmitted to the mediation apparatus through the firewall” (as recited in claim 6), in combination with the rest of the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/             Examiner, Art Unit 2437  

/KRISTINE L KINCAID/             Supervisory Patent Examiner, Art Unit 2437